FAIRCHILD, Circuit Judge
(dissenting).
With all respect, I am unable to excuse the employer’s failure to disclose to the Illinois Conciliation Service the substantial, and continuing interest of and support for United. Under the circumstances nondisclosure must have been purposeful. This impropriety colors and combines with the other ways in which the employer sought to smooth the path for the union it admittedly preferred. Together I think they support the conclusion that the employer unfairly contributed to and could not rely upon the attainment by the Retail Union of apparent majority status.